UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4705



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROGER PAUL WATSON,

                                               Defendant - Appellant.



                              No. 06-4706



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROGER PAUL WATSON,

                                               Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (5:97-cr-00059)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.
No. 06-4705 affirmed; No. 06-4706 dismissed by unpublished per
curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Joanne Vella Kirby,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            In these consolidated appeals, Roger Paul Watson appeals

the district court’s orders modifying his conditions of supervised

release to include the conditions that, upon his release, he be

subject to Global Positioning System (“GPS”) electronic monitoring

(Appeal No. 06-4705) and spend three months at a halfway house

(Appeal No. 06-4706).       For the following reasons, we affirm Appeal

No. 06-4705 and dismiss Appeal No. 06-4706.

            We    review    the   imposition    of    special   conditions   of

supervised release for abuse of discretion.             See United States v.

Dotson, 324 F.3d 256, 259 (4th Cir. 2003).             Although a sentencing

court   must     impose   various    statutorily     required   conditions   of

supervised release, see 18 U.S.C.A. § 3583(d) (West 2000 & Supp.

2006), it also enjoys substantial latitude to “impose any other

condition it considers to be appropriate, as long as that condition

is ‘reasonably related’ to [the] statutory factors referred to in

§ 3583(d)(1).”        Dotson, 324 F.3d at 260 (quoting 18 U.S.C.A.

§ 3583(d)(1)).      Such factors include “the nature and circumstances

of   the   offense    and   the     history   and    characteristics   of    the

defendant,” 18 U.S.C.A. § 3553(a)(1) (West 2000 & Supp. 2006);

providing adequate deterrence, 18 U.S.C.A. § 3553(a)(2)(B); and

“protect[ing] the public from further crimes of the defendant,” 18

U.S.C.A. § 3553(a)(2)(C).         Additionally, a special condition must

“involve[ ] no greater deprivation of liberty than is reasonably


                                      - 3 -
necessary”       to   achieve   its   intended       purpose.      18   U.S.C.A.

§ 3583(d)(2).

              Watson began his period of supervised release on June 25,

2006. Because the ninety-day period Watson was required to stay at

a halfway house following his release has concluded, we dismiss as

moot his appeal of the order challenging the imposition of this

condition in Appeal No. 06-4706.*             With respect to the condition

imposing GPS monitoring, we have reviewed the parties’ briefs, a

transcript of the hearings, and the other materials submitted on

appeal and conclude that the district court did not abuse its

discretion in imposing the condition.            Accordingly, we affirm the

district court’s order in Appeal No. 06-4705.                 We dispense with

oral       argument   because   the   facts    and    legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         No. 06-4705, AFFIRMED
                                                         No. 06-4706, DISMISSED




       *
      We note that, by subsequent order entered August 15, 2006,
the district court further modified this condition to require
Watson to serve the remainder of the ninety days on home
confinement, as soon as he secured a suitable, independent
residence.

                                      - 4 -